DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following Office action in response to communications received March 11, 2021. Claims have not been amended, added or canceled. Therefore, claims 1-6 and 8-19 are pending and addressed below.
Applicant’s amendments to the claims are not sufficient to overcome the rejections set forth in the previous office action dated September 11, 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6, 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Trinh et al. Pub. No.: US 2009/0150292 in view of Rodriguez-Cue Pub. No. : US 2002/0169638 further in view of Suneya Patent No.: US 9,866,541.
As per Claim 1 Trinh et al. teaches a computer-implemented method for providing access to a health record, the method comprising:
--receiving, by a computer system from a first client device, a first authentication information corresponding to a first patient having a health record accessible by the computer system (see: paragraphs 62-63 and 77, referring to FIG. 2, the EMR transfer is illustrated. When a patient 12 visits a doctor's office 13, the patient provides the smart card 14 that is given to the doctor 15 who gains access by use of his PIN 16  (i.e. first authentication information) with the patient keying in their PIN 17  (i.e. second authentication information) at the same time.  The patient 12 then receives an updated EMR from the doctor 15. The patient 12 can then grant access to his medical information via the smart card 14 through use of his PIN 17 to additional doctors 18, pharmacists 19, insurance companies 20, and hospitals 21. Pharmacists 19 must enter their own PIN 22 to gain access to prescription information on the smart Card 14.);
--receiving, by the computer system from the first client device, patient consent data representing a patient consent authorizing a second patient to access the health record of the first patient (see: paragraphs 62-63 and 77, wherein the patient's medical data is stored foremost by their primary care doctor.  When data is required, the data is transferred through this primary care doctor with consent of the patient to a specialist via the patient's card or the Internet.  This data is accessible by a second doctor via the patient card for small data; large data accessible via the primary care doctor's local server.); 
--receiving, at the computer system from a second client device, the second authentication information and a third authentication information, wherein the third authentication information is stored on a machine-readable card or mobile device that is unique to the second patient, the machine-readable card or mobile device being readable by the computer system (see: paragraphs 62-63 and 77, referring to FIG. 2, the EMR transfer is illustrated. When a patient 12 visits a doctor's office 13, the patient provides the smart card 14 that is given to the doctor 15 who gains access by use of his PIN 16  (i.e. first 
--receiving, by the computer system from the second client device, a request to access the health record of the first patient (see: paragraphs 62-63 and 77, referring to FIG. 2, the EMR transfer is illustrated. When a patient 12 visits a doctor's office 13, the patient provides the smart card 14 that is given to the doctor 15 who gains access by use of his PIN 16  (i.e. first authentication information) with the patient keying in their PIN 17  (i.e. second authentication information) at the same time.  The patient 12 then receives an updated EMR from the doctor 15. The patient 12 can then grant access to his medical information via the smart card 14 through use of his PIN 17 to additional doctors 18, pharmacists 19, insurance companies 20, and hospitals 21. Pharmacists 19 must enter their own PIN 22 to gain access to prescription information on the smart Card 14.); and
--transmitting, by the computer system to the second client device, in response to the received request and the received second and third authentication information, the health record of the first patient to start an authenticated session (see: paragraph 80, wherein authorization is sent via the patient's cell phone 26 to the central server 27, which in turn sends the EMR data 28 to a designated doctor's computer 29 via the Internet that can be patient 12 or doctor 30 initiated and occur via USB cord connection from the patient's cell phone 26 to the doctor's computer 31, Bluetooth, WiFi, Infrared, mobile network, SMS, or any equivalent transfer means.).
Trinh et al. fails to teach:
--storing, by the computer system, the patient consent data as associated with a second authentication information corresponding to the second patient;
-- monitoring, by the computer system, an amount of elapsed time since starting the authenticated session; and access 
-- responsive to the amount of elapsed time exceeding a pre-determined amount of time, closing, by the computer system, the authenticated session with the second client device.

Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include methods as taught by reference Rodriguez-Cue within the system/method as taught by reference Trinh et al. with the motivation of providing real time point of care evaluation, management, testing, data entry, billing and treatment via wireless, paperless medical care processing (Abstract).
Trinh et al. and Rodriguez-Cue fails to teach:
-- monitoring, by the computer system, an amount of elapsed time since starting the authenticated session; and access 
-- responsive to the amount of elapsed time exceeding a pre-determined amount of time, closing, by the computer system, the authenticated session with the second client device.
Suneya teaches a retaining unit 104 retains the content of data received from a client.  In addition, the retaining unit 104 retains information on the time at which the server 100 has received the data transmitted from the client or the time at which the data has been transmitted from the client.  In the first embodiment, the time retained in the retaining unit 104 is the time at which measurement of timeout time period is started for a communication session.  For example, in the case where the timeout time period is 60 seconds, when 60 seconds elapse from the time retained in the retaining unit 104, the server 100 terminates a communication session with a client (see Col 5 || 32-42).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include methods as taught by reference Suneya within the system/method as taught by reference Trinh et al. and Rodriguez-Cue with the motivation of performing authentication of a client so as to retain a communication session with the client (Suneya Col 3 || 49-51).

Claim 14 is directed to a non-transitory computer-readable storage medium. Claim 14 recites the same or similar limitations as those addressed above for Claim 1 as taught by Trinh et al., Rodriguez-Cue 
The obviousness of combining the teachings of Trinh et al., Rodriguez-Cue and Suneya are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 2, Trinh et al., Rodriguez-Cue and Suneya teach a method of claim 1, further comprising:
--receiving, by the computer system a fourth authentication information from a first healthcare provider device (see Trinh et al.: paragraphs 62-63 and 77); and
--providing access to the health record comprises providing the health record to the first healthcare provider device (see Trinh et al.: paragraphs 62-63 and 77).
The obviousness of combining the teachings of Trinh et al., Rodriguez-Cue and Suneya are discussed in the rejection of claim 1, and incorporated herein.
Claim 15 is directed to a computer non-transitory computer-readable storage medium. Claim 15 recites the same or similar limitations as those addressed above for Claim 2 as taught by Trinh et al., Rodriguez-Cue and Suneya. Claim 15 is therefore rejected for the same reasons as set forth above for Claim 2 respectively.
The obviousness of combining the teachings of Trinh et al., Rodriguez-Cue and Suneya are discussed in the rejection of claim 1, and incorporated herein. 
As per Claim 5, Trinh et al., Rodriguez-Cue and Suneya teach a method of claim 1, further comprising:
--updating, a patient profile identifying the second patient as associated with the first patient (see: paragraphs 29 [i.e. the smart card is accessible by a health care provider entering his/her key card and PIN as well as the patient entering their own smart card and PIN into the system. The patient then receives updated information on their smart card from their health care provider.], 62-63 and 77).
The obviousness of combining the teachings of Trinh et al., Rodriguez-Cue and Suneya are discussed in the rejection of claim 1, and incorporated herein.
Claim 18 is directed to a computer non-transitory computer-readable storage medium. Claim 18 recites the same or similar limitations as those addressed above for Claim 5 as taught by Trinh et al., 
The obviousness of combining the teachings of Trinh et al., Rodriguez-Cue and Suneya are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 6, Trinh et al., Rodriguez-Cue and Suneya teaches a method of claim 1, wherein the second client device is a mobile device (see: paragraph 76, wherein a fingerprint card is also available for advanced security cards and card readers that recognize the fingerprint of its owner before the release of medical data will increase security where it is needed.  Finally, PDAs and mobile devices have the capability to carry a smart card and have a PIN keyboard build in that enables the security.).
The obviousness of combining the teachings of Trinh et al., Rodriguez-Cue and Suneya are discussed in the rejection of claim 1, and incorporated herein.
Claim 19 is directed to a computer non-transitory computer-readable storage medium. Claim 19 recites the same or similar limitations as those addressed above for Claim 6 as taught by Trinh et al., Rodriguez-Cue and Suneya. Claim 19 is therefore rejected for the same reasons as set forth above for Claim 6 respectively.
The obviousness of combining the teachings of Trinh et al., Rodriguez-Cue and Suneya are discussed in the rejection of claim 1, and incorporated herein.

Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trinh et al., Rodriguez-Cue and Suneya as applied to claims 1-2, 5-6, 14-15 and 18-19 above, and further in view of Pritchett et al. Pub. No.: US 2010/0205005.
As per Claim 3, Trinh et al., Rodriguez-Cue and Suneya fail to teach a method of claim 2, further comprising:
--receiving, by the computer system from the second client device, second consent data representing the second patient authorizing the first healthcare provider to access the health record of the first patient; and 
--wherein the computer system only provides access to the health record to the healthcare provider device upon receiving the second consent data and the fourth authentication information.

Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Pritchett et al. with the systems/methods as taught by references Trinh et al., Rodriguez-Cue and Suneya with the motivation of providing limited access to medical records to those individuals falling under a family tree (see paragraph 33).
Claim 16 is directed to a computer non-transitory computer-readable storage medium. Claim 16 recites the same or similar limitations as those addressed above for Claim 3 as taught by Trinh et al., Rodriguez-Cue, Suneya and Pritchett et al. Claim 16 is therefore rejected for the same reasons as set forth above for Claim 3 respectively.
The obviousness of combining the teachings of Trinh et al., Rodriguez-Cue, Suneya and Pritchett et al. are discussed in the rejection of claim 3, and incorporated herein.

Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trinh et al., Rodriguez-Cue and Suneya as applied to claims 1-2, 5-6, 14-15 and 18-19 above, and further in view of Nguyen Pub. No.: US 2012/0011594.
As per Claim 4 Trinh et al., Rodriguez-Cue and Suneya fail to teach a method of claim 1, further comprising:
--receiving, by the computer system, patient withdrawal data representing a withdrawal of the patient consent; and

Nguyen teaches revoking patient consent removing the previously stored consent record in the profile and disables the patient account (see: paragraph 53). 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include methods as taught by reference Nguyen with the system/method as taught by references Trinh et al., Rodriguez-Cue and Suneya with the motivation of providing a method and system for securing verifiable consent for online system participation.
Claim 17 is directed to a computer non-transitory computer-readable storage medium. Claim 17 recites the same or similar limitations as those addressed above for Claim 4 as taught by Trinh et al., Rodriguez-Cue, Suneya and Nguyen. Claim 17 is therefore rejected for the same reasons as set forth above for Claim 4 respectively.
The obviousness of combining the teachings of Trinh et al., Rodriguez-Cue, Suneya and Nguyen are discussed in the rejection of claim 4, and incorporated herein.

Claims 8-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Trinh et al. Pub. No.: US 2009/0150292 in view of Rodriguez-Cue Pub. No.: US 2002/0169638 in view of Wilson et al. Pub. No.: US 2005/0197859 further in view of Suneya Patent No.: US 9,866,541.
As per Claim 8 Trinh et al. teaches a computer system for providing to access to a health record, the system comprising: 
--receiving, by a computer system from a first client device, a first authentication information corresponding to a first patient having a health record accessible by the computer system (see: paragraphs 62-63 and 77, referring to FIG. 2, the EMR transfer is illustrated. When a patient 12 visits a doctor's office 13, the patient provides the smart card 14 that is given to the doctor 15 who gains access by use of his PIN 16  (i.e. first authentication information) with the patient keying in their PIN 17  (i.e. second authentication information) at the same time.  The patient 12 then receives an updated EMR from the doctor 15. The patient 12 can then grant access to his medical information via the smart card 14 through use of his PIN 17 to additional doctors 18, pharmacists 19, insurance companies 20, and 
--receiving, by the computer system from the first client device, patient consent data representing a patient consent authorizing a second patient to access the health record of the first patient (see: paragraphs 62-63 and 77, wherein the patient's medical data is stored foremost by their primary care doctor.  When data is required, the data is transferred through this primary care doctor with consent of the patient to a specialist via the patient's card or the Internet.  This data is accessible by a second doctor via the patient card for small data; large data accessible via the primary care doctor's local server.); 
--receiving, at the computer system from a second client device, the second authentication information and a third authentication information, wherein the third authentication information is stored on a machine-readable card or mobile device that is unique to the second patient, the machine-readable card or mobile device being readable by the computer system (see: paragraphs 62-63 and 77, referring to FIG. 2, the EMR transfer is illustrated. When a patient 12 visits a doctor's office 13, the patient provides the smart card 14 that is given to the doctor 15 who gains access by use of his PIN 16  (i.e. first authentication information) with the patient keying in their PIN 17  (i.e. second authentication information) at the same time.  The patient 12 then receives an updated EMR from the doctor 15. The patient 12 can then grant access to his medical information via the smart card 14 through use of his PIN 17 to additional doctors 18, pharmacists 19, insurance companies 20, and hospitals 21. Pharmacists 19 must enter their own PIN 22 to gain access to prescription information on the smart Card 14.);
--receiving, by the computer system from the second client device, a request to access the health record of the first patient (see: paragraphs 62-63 and 77, referring to FIG. 2, the EMR transfer is illustrated. When a patient 12 visits a doctor's office 13, the patient provides the smart card 14 that is given to the doctor 15 who gains access by use of his PIN 16  (i.e. first authentication information) with the patient keying in their PIN 17  (i.e. second authentication information) at the same time.  The patient 12 then receives an updated EMR from the doctor 15. The patient 12 can then grant access to his medical information via the smart card 14 through use of his PIN 17 to additional doctors 18, pharmacists 19, insurance companies 20, and hospitals 21. Pharmacists 19 must enter their own PIN 22 to gain access to prescription information on the smart Card 14.); and

Trinh et al. fails to teach:
--storing, by the computer system, the patient consent data as associated with a second authentication information corresponding to the second patient;
--a processor; and
--a non-transitory computer-readable storage medium including instructions that, when executed by the processor;
-- monitoring, by the computer system, an amount of elapsed time since starting the authenticated session; and 
-- responsive to the amount of elapsed time exceeding a pre-determined amount of time, closing, by the computer system, the authenticated session with the second client device.
Rodriguez-Cue teaches non-medical and administrative information pertaining to the patient can also be electronically stored and transferred within this system, including but not limited to, patient insurance cards, patient consent, and the like (see: paragraph 31).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include methods as taught by reference Rodriguez-Cue within the system/method as taught by reference Trinh et al. with the motivation of providing real time point of care evaluation, management, testing, data entry, billing and treatment via wireless, paperless medical care processing (Abstract).
Trinh and Rodriguez-Cue fail to teach:
--a processor; and

-- monitoring, by the computer system, an amount of elapsed time since starting the authenticated session; and 
-- responsive to the amount of elapsed time exceeding a pre-determined amount of time, closing, by the computer system, the authenticated session with the second client device.
Wilson et al. teaches a CPU 132, e.g., a processor, executes the routines 146 and uses the data/information 148 in memory 142 to operate the computer system 106. Various features of the present invention may be implemented in software.  Such software is stored on a machine readable, e.g., the memory in the smart card or memory in the card reader/writer device.  Accordingly, the present invention is directed to, among other things, a machine readable medium including computer executable instructions for controlling a device to perform one or more steps in accordance with the method of the present invention (see: paragraphs 40 and 83).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems as taught by reference Wilson et al. with the system/method as taught by Trinh et al. and Rodriguez-Cue with the motivation of enabling a secure portable electronic data storage and retrieval system (see: Wilson et al. paragraph 16).
Trinh, Rodriguez-Cue and Wilson et al. fail to teach:
-- monitoring, by the computer system, an amount of elapsed time since starting the authenticated session; and 
-- responsive to the amount of elapsed time exceeding a pre-determined amount of time, closing, by the computer system, the authenticated session with the second client device.
Suneya teaches a retaining unit 104 retains the content of data received from a client.  In addition, the retaining unit 104 retains information on the time at which the server 100 has received the data transmitted from the client or the time at which the data has been transmitted from the client.  In the first embodiment, the time retained in the retaining unit 104 is the time at which measurement of timeout time period is started for a communication session.  For example, in the case where the timeout time 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include methods as taught by reference Suneya within the system/method as taught by reference Trinh, Rodriguez-Cue and Wilson et al. with the motivation of performing authentication of a client so as to retain a communication session with the client (Suneya Col 3 || 49-51).
As per Claim 9, Trinh et al., Rodriguez-Cue, Wilson et al. and Suneya teach a method of claim 1, further comprising:
--receiving a fourth authentication information from a first healthcare provider device (see Trinh et al.: paragraphs 62-63 and 77); and
--providing access to the health record comprises providing the health record to the first healthcare provider device (see Trinh et al.: paragraphs 62-63 and 77).
The obviousness of combining the teachings of Trinh et al., Rodriguez-Cue and Wilson et al. are discussed in the rejection of claim 8, and incorporated herein.
As per Claim 12, Trinh et al., Rodriguez-Cue, Wilson et al. and Suneya teach a method of claim 1, further comprising:
--updating, a patient profile identifying the second patient as associated with the first patient (see Trinh et al.: paragraphs 29 [i.e. the smart card is accessible by a health care provider entering his/her key card and PIN as well as the patient entering their own smart card and PIN into the system. The patient then receives updated information on their smart card from their health care provider.], 62-63 and 77).
The obviousness of combining the teachings of Trinh et al., Rodriguez-Cue and Wilson et al. are discussed in the rejection of claim 8, and incorporated herein.
As per Claim 13, Trinh et al., Rodriguez-Cue, Wilson et al. and Suneya teach a method of claim 1, wherein the second client device is a mobile device (see Trinh et al.: paragraph 76, wherein a fingerprint card is also available for advanced security cards and card readers that recognize the fingerprint of its owner before the release of medical data will increase security where it is needed.  Finally, PDAs and mobile devices have the capability to carry a smart card and have a PIN keyboard build in that enables the security.).
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trinh, Rodriguez-Cue, Wilson et al. and Suneya as applied to claims 8-9 and 12-13 above, and further in view of Pritchett et al. (US 2010/0205005).
As per Claim 10, Trinh et al., Rodriguez-Cue, Wilson et al. and Suneya fail to teach a method of claim 9, further comprising:
-- receive, from the second client device, information identifying second consent data authorizing access to the health record by the a second first healthcare provider device: and 
--only provide access to the health record to the first healthcare provider device upon receiving the second consent data and the fourth authentication information.
Pritchett et al. teaches a family tree module 54 allows family members to set up relationships so that medical records are shared with other family members as well as medical providers.  At step 114, family tree module 54 is configured to generate a request that is sent to another family member already registered and set up to use system 10.  At block 116, the family member receiving the request either accepts or rejects the family members request for access to their respective medical records stored in database 16.  If the family member rejects the request, at step 118 a notification is generated that is sent to the family member requesting access that indicates the family member rejected his/her request.  If the family member receiving the request accepts the request, family tree module 54 allows access to the family member's medical records (see paragraph 31). 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Pritchett et al. with the systems/methods as taught by references Trinh et al., Rodriguez-Cue, Wilson et al. and Suneya with the motivation of providing limited access to medical records to those individuals falling under a family tree (see Pritchett et al. paragraph 33).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trinh et al., Rodriguez-Cue, Wilson et al. and Suneya as applied to claim 8-9 and 12-13 above, and further in view of Nguyen (US 2012/0011594).
As per Claim 11 Trinh et al., Rodriguez-Cue, Wilson et al. and Suneya fail to teach a system of claim 1, further comprising:
--receiving, by the computer system, patient withdrawal data representing a withdrawal of the patient consent; and
--removing the association between the patient consent data and the second authentication information.
Nguyen teaches revoking patient consent removing the previously stored consent record in the profile and disables the patient account (see: paragraph 53). 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include methods as taught by reference Nguyen with the system/method as taught by references Trinh et al., Rodriguez-Cue, Wilson et al. and Suneya with the motivation of providing a method and system for securing verifiable consent for online system participation.

Response to Arguments
Applicant’s arguments filed March 11, 2021 have been fully considered but they are not persuasive. In the remarks applicant argues:
(1) Suneya was filed in the United States on November 24, 2014. Suneya does claim priority to a Japanese filing (JP2013-245196), which was filed on November 27, 2013. As such, Suneya has an earliest possible priority date of November 27, 2013.
Applicant’s priority date of May 23, 2013 predates Suneya’s earliest possible priority date of November 27, 2013. As such, Suneya cannot be used as a reference against the currently pending claims to substantively reject any portion of Applicant’s claim 1, meaning that the Office Action fails to adequately reject Applicant’s previously presented claim 1.


In other words, Suneya only describes a timeout termination feature that counts from the last communication received from the client device, and that timer resets whenever a new communication is transmitted from the client device to the server device. This is different than Applicant’s claim 1, which recites “monitoring, by the computer system, an amount of elapsed time since starting the authenticated session; and responsive to the amount of elapsed time exceeding a pre-determined amount of time, closing, by the computer system, the authenticated session with the second client device” (emphasis added). As such, even though Applicant’s claims have a priority date that pre-dates the earliest priority date of Suneya, the applied references still fail to disclose or suggest each element of Applicant’s claim 1.
In response to argument (1), Examiner respectfully disagrees. While the non-provisional utility filing of the current application is May 23, 2014, Applicant explicitly claimed priority to provisional application 61/826,996, which was filed on May 23, 2013. Examiner found new matter in the specification application 14/286912 that were not explicitly taught in PRO 61/826996. For example, paragraph 22 of application 14/286912 teaches “A system method for providing access to a health record associated with a patient to a health care provider comprises receiving a first and a second piece of authentication information from the patient; receiving a third piece of authentication information from the health care provider…...” This particular portion in specification as well as associated claim limitation does not appear 
Trinh et al. and Rodriguez-Cue teach authentication sessions, wherein Suneya teaches the “monitoring, by the computer system, an amount of elapsed time since starting the authenticated session; and responsive to the amount of elapsed time exceeding a pre-determined amount of time, closing, by the computer system, the authenticated session with the second client device” (emphasis added), as recited in Applicant’s claim 1. As cited, Suneya teaches retaining unit retains information on the time at which the server (e.g. personal computer (PC) or a tablet device) has received the data transmitted from the client or the time at which the data has been transmitted (e.g. authentication data) from the client.  In the first embodiment, the time retained in the retaining unit is the time at which measurement of timeout time period is started for a communication session.  For example, in the case where the timeout time period is 60 seconds (e.g. pre-determined amount of elapsed time), when 60 seconds elapse from the time retained in the retaining unit, the server terminates a communication session (e.g. closing authentication session) with a client (see Col 5 || 32-42). The Office believes that the prior art of record used in the 35 U.S.C. 103(a) rejection teaches each and every limitation of the claimed invention and that proper motivation exists for combining the prior art references, therefore, a prima facie case for obviousness has been set forth in the previous Office Action.










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S.  Pat.  No. 6,031,910 Deindl, et al., expressly incorporated herein by reference, relates to a method and system for the secure transmission and storage of protectable information, such as patient information, by means of a patient card.
KR 2008-0069167; The method of monitoring time such that the use of protected content can be controlled includes receiving a trust time value from a trust authority external to the client device.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780.  The examiner can normally be reached on M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.B.W/             Examiner, Art Unit 3626                                                                                                                                                                                           

/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626